DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
In the reply filed January 18, 2022, Applicant elected without traverse Group II, as well as subspecies A2 {shown in at least Figures 11, 19, wherein of first and second tooling members that are spaced apart in the X direction, only one of the tooling members is moved in the X direction (see driving members such as 319, 320, etc., in Figure 19) while the other/opposite tooling member spaced in the X direction is fixed in the X direction}, and subspecies B1 {shown in detail in Figure 8, and also shown in at least Figures 7 and 15, wherein a two-piece stop 410 is utilized, and wherein the base 500 includes a post 514 and magnets 520, 522 for receiving an interchangeable member 510, which 510 has a surface 412 that mates against a surface (either 424, 426; see Fig. 7, for example) of the “ram assembly” when the ram 400 is vertically driven by cylinders 290, 292}. 
As noted in the Office Action mailed April 25, 2022, all of the claims of non-elected Group I were canceled in the amendment filed January 18, 2022.
Regarding the election of species, claims 60 and 63-64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (noting that claim 60 does not read on elected subspecies B1, but rather, claim 60 reads on non-elected subspecies B2, and noting that claims 63 and 64 do not read on the elected subspecies A2, but rather read on non-elected subspecies A1), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.  That said, it is noted that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  the specification does not provide antecedent basis for the term “actuator output” set forth in at least claim 50, line 10 (and it is noted that this is not the only occurrence of such term in the claims; should Applicant choose to address this issue by removing the term from the claims rather than from adding the term to the specification, the remainder of the claims should be viewed for further occurrences); the specification does not provide antecedent basis for the term “body of the dual acting fluid power actuator” set forth in at least claim 53, line 4, and claim 68, lines 14-15, for example.  
Claim Objections
Claim 69-70 are objected to because of the following informalities:  
in claim 69, lines 1-3, it appears that “wherein the first chamber, which when pressurized moves…” should be changed to “wherein the first chamber, when pressurized, moves…”; and
in claim 70, lines 1-2, it appears that “[T]he apparatus of claim 69 the controller coupled…” should be changed to –[T]he apparatus of claim 69, wherein the controller is coupled…”.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 50-55, 58-59, 62, and 65-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 50, line 10, the limitation “said actuator output” lacks sufficient antecedent basis in the claim.
In claim 50, penultimate line, the claim now recites “further comprising a controller…”.  However, it is unclear as set forth in the claim what is being set forth as “further comprising” the “controller”, i.e., the “dual acting fluid powered actuator”, or the “apparatus” (for fabricating elongated window or door components from strip stock as the strip stock moves through multiple work stations).  If, as it appears, Applicant’s intent is for the claim to indicate that the apparatus further comprises the controller, Applicant may wish to consider adding language such as –the apparatus—prior to “further comprising a controller” in claim 50, penultimate line.
For consistency with amended claim 50, limitation b, it appears that “strip stock” in claim 52, each of lines 2 and 3, as well as in claim 54, line 4, should be changed to --elongated strip—.  
In claim 53, it appears that there is some missing verbiage, noting that the claim now recites “[T]he apparatus of claim 50 additionally, and a combination…”  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider language similar to --[T]he apparatus of claim 50, further comprising a combination…--.
In claim 58, the claim sets forth “a control station and wherein a punch drive comprises an air actuated drive and wherein the pressure supplied to the air actuated drive is adjusted by said control station”.  That being said, it is noted that claim 58 depends from claim 56, and that claim 56 now recites “a corner forming station…utilizing a dual acting fluid powered actuator…”  As best understood from the specification, the “control station” is controller 120, and the “air actuated drive” is the dual acting fluid powered actuator 290 or 292.  That being said, it is unclear as set forth in claim 58 whether the recited “punch drive” that “comprises an air actuated drive” is intended to be the same as, or different from/additional to, the previously recited “dual acting fluid powered actuator” of claim 56.  
In claim 59, in the limitation “wherein the first and second adjustable stops comprise a fixed portion and a removable portion…”, it is unclear whether or not this limitation intends to require that the first and second adjustable stops each comprise a fixed portion and a removable portion, and thus, it is unclear how many fixed portions and removable portions are required in order to meet the claim, i.e., a minimum of one fixed portion and one removable portion, possessed in some manner by (collectively) the first and second stops; or a minimum of two fixed portions and removable portions, wherein the first stop comprises a fixed portion and an adjustable portion, and wherein the second stop comprises a fixed portion and an adjustable portion.
In claim 62, the claim sets forth “where the ram assembly comprises a dual acting fluid powered actuator for moving the first die and the second die into contact with the flat surface of the strip stock at the controlled corner locations along the length of the strip stock…”.  However, noting that claim 56 (from which claim 62 depends) now recites “a corner forming station for moving first and second dies into contact with a flat surface of the strip stock utilizing a fluid powered actuator at controlled corner locations along a length of said strip stock” and also recites “the ram assembly comprising the dual acting fluid powered actuator”, it is unclear as set forth in claim 62 whether the “dual acting fluid powered actuator” of claim 62 is intended to be the same as, or additional to, the dual acting fluid powered actuator previously recited in claim 56, thus rendering it unclear whether claim 62 requires one such dual acting fluid powered actuator, or whether claim 62 instead requires two dual acting fluid powered actuators.  Similarly, it is noted that claim 56 recites “first and second chambers” of the fluid powered actuator, and that claim 62 recites “one chamber” and “a second chamber”, such that it is unclear as set forth in claim 62 whether the “one chamber” and “second chamber” are intended to be the same as, or additional to, the previously recited “first and second chambers” of claim 56.  
In claim 65, lines 8-9, it is unclear as set forth in the claim with what the limitation “and alternatively pressurizable first and second chambers” is intended to go, i.e., “dual acting fluid powered actuator having…”, or “corner forming station comprising…”.  
In claim 65, lines 12-13, the claim now recites “wherein said actuator output is coupled to the die support to supply motive force supplied by pressure in the first chamber to the die support”.  However, it is unclear as set forth in the claim with what “to the die support” is intended to go, i.e., “to supply motive force”, or “pressure in the first chamber”.  In the event that “to the die support” is intended to go with “to supply motive force”, Applicant may wish to consider providing a comma between “motive force” and “supplied”, and another comma between “first chamber” and “to the die support”.  
It is noted that claim 67 depends from claim 65.  Claim 67 sets forth “wherein said dual acting fluid powered actuator comprising a first chamber”, and also sets forth “said dual acting fluid actuator comprising a second chamber”.  However, it is noted that as amended, claim 65 now sets forth “a dual acting fluid powered actuator having …alternatively pressurizable first and second chambers” (in lines 8-9 of claim 65).  That being said, it is unclear as set forth in claim 67 whether “a first chamber” and “a second chamber” are intended to be the same as, or are instead intended to be additional to, the previously recited “alternatively pressurizable first and second chambers” previously recited in claim 65.  Thus, additionally, the limitation “said second chamber” in claim 67, line 5, the limitation “the second chamber” in claim 67, lines 5-6, and the limitation “the first chamber” in claim 67, last two lines, all lack sufficient antecedent basis, given that it is unclear which specific first chamber or which specific second chamber is intended to be referenced in claim 67.  
In claim 68, line 9, the limitation “the first and second pressure” lacks sufficient antecedent basis in the claim.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider adding “chambers” after “the first and second pressure” in line 9 of claim 68.  
In claim 68, lines 13-16, the claim recites “the dual acting fluid powered actuator comprising a flow control valve and a quick exhaust valve coupled to a body of the dual acting fluid powered actuator to allow air to exhaust from the second pressure chamber of said dual acting fluid powered actuator at a controllable rate”.  Firstly, it is unclear as claimed with what “and a quick exhaust valve…” is intended to go, i.e., “the dual acting fluid powered actuator comprising…”, “the corner forming station comprising…”, etc.   It is additionally unclear as claimed whether “coupled to a body of the dual acting fluid powered actuator…” is intended to go only with “quick exhaust valve”, or whether “coupled to a body of the dual acting fluid powered actuator” is also intended to go with “flow control valve”.  Likewise, it is unclear as claimed with what “to allow air to exhaust…at a controllable rate” is intended to go.  For example, it is unclear as claimed whether “to allow air to exhaust…at a controllable rate” is intended to go with “coupled to a body”, with “quick exhaust valve”, with “a flow control valve and a quick exhaust valve”, etc.
Claims 50-55 and 65-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 50, lines 8-9, the claim now recites “the die support for moving the die into contact with said elongated strip at controlled corner locations along a length of the strip…”  However, it does not appear that the specification as originally filed provides support for the die support, such as 420 or 422, itself actually “moving the die” (450) into contact with the elongated strip S, as opposed to the air actuated drive cylinders 290 or 292 performing the indicated movement of the die.  See, for example, page 14, lines 21-29, of the specification as originally filed.  
In claim 65, lines 7-13, the claim now recites:  
b) the corner forming station comprising: 
i) a dual acting fluid powered actuator having an actuator output, and alternatively pressurizable first and second chambers, further the dual acting fluid powered actuator has a die and die support, the die support for moving the die into contact with said elongated strip at controlled corner locations along a length of the elongated strip for forming bendable corners, wherein said actuator output is coupled to the die support to supply motive force supplied by pressure in the first chamber to the die support;

That being said, it is noted that the specification as originally filed does not appear to provide support for the dual acting fluid powered actuator 290 or 292 itself having a “die and die support” (as opposed to the corner forming station having the die and die support).  Additionally, as discussed previously regarding a similar limitation in claim 50, the specification does not provide support for the die support, such as 420 or 422, itself actually “moving the die” 450 into contact with the elongated strip S, as opposed to the air actuated drive cylinders 290 or 292 performing such movement of the die (see, for example, page 14, lines 21-29, of the specification as originally filed).  
In claim 67, the claim recites “wherein said dual acting fluid powered actuator comprising a first chamber, which when pressurized moves the die into contact with a surface of the elongated strip at the controlled corner locations, said dual acting fluid actuator comprising a second chamber wherein venting of said second chamber through a flow control valve relieves pressure at a controlled rate in the second chamber of said dual acting fluid powered actuator as fluid is pressurizing the first chamber of said dual acting fluid powered actuator”.  As noted in a separate rejection of claim 67 under 35 USC 112, second paragraph, above, however, it is unclear as set forth in the claim whether the first and second chambers of claim 67 are intended to be the same as, or different from, those now set forth in claim 65.  In the event that claim 67 is intended to set forth that one dual acting fluid powered actuator has plural first chambers and plural second chambers, then it does not appear that such has support in the specification as originally filed.  
In claim 68, lines 13-16, the claim now recites “the dual acting fluid powered actuator comprising a flow control valve and a quick exhaust valve coupled to a body of the dual acting fluid powered actuator to allow air to exhaust from the second pressure chamber of said dual acting fluid powered actuator at a controllable rate”.  Firstly, as noted in a separate rejection of claim 68 under 35 USC 112, second paragraph, it is unclear as claimed with what “and a quick exhaust valve…” is intended to go, i.e., “the dual acting fluid powered actuator comprising…”, “the corner forming station comprising…”, etc.   It is additionally unclear as claimed whether “coupled to a body of the dual acting fluid powered actuator…” is intended to go only with “quick exhaust valve”, or whether “coupled to a body of the dual acting fluid powered actuator” is also intended to go with “flow control valve”.  Likewise, it is unclear as claimed with what “to allow air to exhaust…at a controllable rate” is intended to go.  For example, it is unclear as claimed whether “to allow air to exhaust…at a controllable rate” is intended to go with “coupled to a body”, with “quick exhaust valve”, with “a flow control valve and a quick exhaust valve”, etc.  All that being said, it does not appear that the specification as originally filed provides support for the dual acting fluid powered actuator 290 or 292 itself comprising a flow control valve or a quick exhaust valve, as opposed to the dual acting fluid powered actuator being operatively connected to such valves.  Also, when clarifying the aforementioned issues with respect to 35 USC 112, second paragraph, care should be taken to make sure that support exists in the specification for the clarifying amendment.
Additionally, in claim 70 as amended, the claim now recites “the controller coupled to the flow control valve for alternatively pressurizing the first and second chambers of the dual acting fluid powered actuator”.  Claim 70 depends from claim 69, and claim 69 recites “the dual acting fluid powered actuator comprising a flow control valve and a quick exhaust valve coupled to a body of the dual acting fluid powered actuator to allow air to exhaust from the second pressure chamber of said dual acting fluid powered actuator at a controllable rate”.  That being said, it is noted that the specification uses the term “flow control valve” on page 5 (of the specification as originally filed), lines 5-6 and 13-14.  
In particular, original page 5, lines 5-6 states:
Figure 23is a schematic showing two air actuated cylinders for forming corners that having a flow control valve that limits a rate of air escaping a pressurized chamber of the cylinder;

	Additionally, original page 5, lines 13-14 states:
Figure 28 is a perspective view of a flow control valve that forms part of the schematic of FIGS. 22 and 23; and

Furthermore, original page 20, lines 6-14 state the following:
In the exemplary embodiment, the two air cylinders 290, 292 are connected to an improved quick exhaust 560 (Fig. 23) available from Festo as part number and SE-1/2-B. The quick exhaust 560 has a threaded exhaust port 561. A flow control 562 is threaded into the exhaust port of the quick exhaust.  The flow control has an integrated sintered silencer 563.  An exemplary flow control 562 is available from Festo as part number GRE-1/2.
A goal of use of the flow control 562 is to not noticeably slow the speed of the dies but improve the consistency of the strikes by the die against the strip. Stated another way, the flow control 562 allows for a known or regulated control of the exhaust to allow for a substantially repeatable load force applied to the strip S by the dies and anvils of the punch station 104.
That said, it appears that the flow control valve of claim 68, lines 13-16 is element 562, and the quick exhaust valve of claim 68, lines 13-16 is element 560.  (See also claim 69, which indicates that the venting of the second chamber occurs “through the flow control valve” to relieve pressure at the controlled rate in the second chamber as fluid is pressurizing the first chamber).  
However, the specification as originally filed does not appear to teach that the flow control valve 562 (of claim 68) is “for alternatively pressurizing the first and second chambers of the dual acting fluid powered actuator” 290 or 292, as now set forth in claim 70.  In contrast, it appears that the valve that alternatively pressurizes the first and second chambers of the dual acting fluid powered actuator 290 or 292 is valve 544 (see Figures 22, 22A, and page 19, line 17 through page 20, line 5.   Thus, the specification as filed does not appear to provide support for claim 70 as amended.
Claim Rejections - 35 USC § 103
Claims 50, 52, and 54, as best understood in view of the above rejections based on 35 USC 112, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0075869 to Calcei et al. in view of any one of (i) Applicant’s Admitted Prior Art (hereinafter, AAPA), (ii), the Non-Patent Literature “Festo:  Precision Adjustment and Control – With Flow Control Valves from Festo” (published 2005), a copy of which was cited on the PTO-892 accompanying the Office Action mailed 4/25/2022, or (iii) the Briese declaration (cited on the Notice of References Cited, i.e., PTO-892, accompanying the Office Action mailed 4/25/2022)
Calcei teaches an apparatus 100 (Figures 7-8) able to fabricate “elongated window or door components” (see paragraphs 0002-0003, 0013, 0078-0079, 0088, for example) from strip stock of materials of various compositions (see paragraph 0084, for example) for use in an insulating glass unit (IGU) 10 (paragraph 0079; Fig. 1).  The apparatus 100 includes multiple work stations for treating an elongated strip, such as strip 125 (fed from uncoiling station 102, which includes multiple coils 124 of strip stock, wherein a first coil of the strip stock is unwound to form a flat elongated strip 125; see Figures 7-10, for example, as well as at least paragraphs 0088-0090, for example), as the strip 125 moves along a path through successive work stations, the work stations including a “corner forming” station 104 that “forms” notches 50/52 in the strip to “form” weakened zones at corner locations (at 50/52) that facilitate the bending of the metal strip 125 into a closed multi-sided structure (i.e., the spacer frame 16 described previously), i.e., to “form” bendable corners”/“bendable corner locations”.  See Figures 3-4, 7-8, 21-22, and paragraphs 0084-0085, 0105, 0116-0117, 0188, and 0190, for example.  Additionally/alternatively, noted that the weakened zone includes score lines at 52 (see paragraph 0117) that are formed by a “die” (paragraphs 0116-0117, for example; also Figure 22, for example).
Note that the “corner forming” station 104 has a plurality of “punch drives”, such as plural 284’s, for moving an upper die into engagement with a flat surface of the metal strip 125 at controlled locations along a length of the strip 125 to form each of the previously described “corner locations”/“bendable corners” 50/52 (at a distance from each other along the length of the strip).  See at least Figure 21 and paragraphs 0112-0113 and 0116, for example.  
In particular, note that, for example, punching/corner forming station 104 includes punch drive 284b that is used to move a die (and die support; Figure 21), such as the die 288b at 280b, for contacting the strip to form the weakened zone 50/52 at the corner locations at 32b, 32c, and 32d (paragraph 0116; Figure 22), and also includes a further punch drive (spaced apart along a travel path of the elongated metal strip, which path extends in the longitudinal direction of the strip) 284c that is used to move a die, such as the die 288c at 280c, for contacting the strip to form the weakened zone at the corner location at 32a, for example (Figures 21-22; paragraphs 0118-0119, for example).
Additionally, Calcei et al. teaches a forming station 110 for forming/bending the strip into a channel having side walls (see side walls 42, 44, and/or 44, shown in at least Figures 2 and 5; see also at least Figure 7, as well as at least paragraphs 0089 and 0139-0153, as well as Figures 31-33).  The forming station 110 is thus a “bending station” for bending the flat elongated strip into a desired shape.
Calcei also teaches a “severing station” 116 for separating a lead spacer frame (component) defining portion from the strip after the lead spacer frame (component) defining portion has moved through the punching “corning forming” station 104 (and has been contacted by a die thereof, as described above), and after the lead component has been bent into the desired shape by the “bending station” 110.  See Figure 7, as well as at least paragraphs 0088-0089 and 0154, for example.
Regarding limitation “e” of claim 50 (re the dual acting fluid powered actuator of the corner forming station 104), it is particularly noted that Calcei explicitly teaches that each ram assembly 284 of the “corner forming station” 104 is operated by high pressure air (i.e., “fluid”) via suitable conduits, and that the supply of air is controlled via the controller 122 which is used to control a “suitable or conventional ram controlling valve arrangement (not shown) when the stock has been positioned appropriately for stamping” (paragraphs 0112-0113, for example).  Thus, Calcei does teach that the corner forming station 104 has a (plurality of, though it is noted that claim 50 only requires one) fluid powered actuator for moving a respective die into contact with the surface of the strip stock at controlled locations along a length of the strip stock, including locations wherein corner structures 32a-d are formed (paragraphs 0112-0119, for example), and Calcei does teach a valve arrangement controlled by 122 to control each ram assembly 284.  
However, regarding independent claim 50, Calcei is silent as to whether any of the pneumatic actuators are "dual acting", nor does Calcei explicitly teach whether there is a “flow control valve” that “relieves pressure at a controlled rate” in the “second chamber of said dual acting fluid powered actuator as fluid is pressurizing the first chamber of said dual acting fluid powdered actuator”.  
However, firstly, regarding Applicant’s Admitted Prior Art (AAPA) mentioned re (i) above, it is noted that in the grandparent application (13/157,827), in the Office Action mailed December 16, 2014, Examiner took Official Notice that double/dual acting cylinders are well known types of pneumatic cylinder actuators (noting that any given pneumatic cylinder actuator will either be single acting or dual acting), and that the use of an exhaust air flow control valve therewith (which would function to relieve pressure at a controlled rate in one chamber of the actuator as fluid is pressurizing a second chamber of the actuator, and which valve would necessarily have some sort of adjustment device for opening and closing an orifice of a flow restrictor, in order to be able to control the flow of the air) is also well known for the purpose of improving operating behavior of the cylinder by making it more stable and less subject to fluctuations in pressure in the event of a load change.  Also note that this assertion {that double/dual acting cylinders are well known types of pneumatic cylinder actuators (noting that any given pneumatic cylinder actuator will either be single acting or dual acting), and that the use of an exhaust air flow control valve therewith (which would function as to relieve pressure at a controlled rate in one chamber of the actuator as fluid is pressurizing a second chamber of the actuator, and which valve would necessarily have some sort of adjustment device for opening and closing an orifice of a flow restrictor, in order to be able to control the flow of the air) is also well known for the purpose of improving operating behavior of the cylinder by making it more stable and less subject to fluctuations in pressure in the event of a load change} was (in the Final Rejection mailed June 15, 2015 in the grandparent 13/157827 application) taken to be admitted prior art because Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the pneumatic cylinder actuators taught by Calcei be dual acting pneumatic cylinders, as is well known (see AAPA), and to have provided exhaust air flow control valves thereto that are configured to function as claimed in claim 50, which each include a flow restrictor having an orifice and an adjustment for opening and closing the orifice, as is also well-known, for achieving the well-known benefits of improving the operating behavior of the cylinders taught by Calcei by making them operate in a more stable fashion that is less subject to fluctuations in pressure.  Resultantly, the “ram controlling valve arrangement” (re the claimed “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator”) taught by Calcei et al. (as described above; see paragraph 0113, in particular) that is controlled by the controller 122 (as described previously; see Calcei et al., paragraph 0113 in particular) to control the air to the ram assembly 284 (paragraph 0113 of Calcei et al.) would necessarily alternately pressurize the first and second chambers of the well-known dual acting pneumatic cylinder, noting that is what a dual-acting cylinder is (i.e., in dual acting pneumatic cylinders, the two chambers are alternately pressurized to move the piston back and forth.)
Alternatively, regarding (ii), attention is directed to the Festo NPL, which teaches an exhaust air flow control (see part GRE ½, found in section 10 on the page number 12 of the enlarged pages of the Festo NPL, which is the same part number identified in the present specification on page 20, lines 9-10 as corresponding to flow control 563 of the presently-disclosed invention).  Additionally, the Festo NPL teaches the use of double-acting cylinders with one-way flow control valve, with exhaust air flow control used “for adjustable speed via exhaust air flow control” and also teaches that “[T]he piston moves between air cushions created through freely flowing supply air and restricted exhaust air”, and that “[T]he benefit is improved operating behaviour, even in the event of load changes” (see the first page of the enlarged pages of the Festo NPL).
Therefore, it would have (alternatively) been obvious to one having ordinary skill in the art at the time the invention was made to have made the high pressure air actuators taught by Calcei be dual acting pneumatic cylinders, as is well known (as taught by the Festo NPL), and to have provided each such cylinder with a respective exhaust air flow control valve thereto that is configured to function as claimed in claim 50, as taught by Festo NPL (as just discussed), for achieving the well-known benefits (taught by Festo) of improving the operating behavior of the cylinders taught by Calcei by making them operate in a more stable fashion that is less subject to fluctuations in pressure/load changes (page 1 of the enlarged Festo NPL pages), and that has low sound level and is cost-effective (as taught by the Festo NPL; see page 12 of the enlarged Festo NPL pages, section 10).  Resultantly, the “ram controlling valve arrangement” (re the claimed “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator”) taught by Calcei et al. (as described above; see paragraph 0113, in particular) that is controlled by the controller 122 (as described previously; see Calcei et al., paragraph 0113 in particular) to control the air to the ram assembly 284 (paragraph 0113 of Calcei et al.) would necessarily alternately pressurize the first and second chambers of the well-known dual acting pneumatic cylinder, noting that is what a dual-acting cylinder is (i.e., in dual acting pneumatic cylinders, the two chambers are alternately pressurized to move the piston back and forth.)
Alternatively, regarding (iii) above, it is noted that in the Rule 132 declaration by William A. Briese, (hereinafter "the Briese declaration”) filed by Applicant in the grandparent application 13/157827 (which issued as U.S. Pat. No. 9,279,283 on March 8, 2016) on September 15, 2015, and which was made of record in the present application on the PTO-892 accompanying the Office Action mailed 4/25/2022, paragraph 2 of the Briese declaration sets forth the following:
2.  I am familiar with published United States Patent application US 2006/0075869 to Calcei et al. (herein Calcei et al. published application), which upon information and belief has been issued as United States patent no. 7,610,681.  I am also familiar with a commercially produced spacer frame manufacturing machine, which was sold by GED under the designation Intercept I-3® more than one year before the effective filing date of the presently pending patent application (herein prior art Intercept I-3® spacer frame manufacturing machine).  The Intercept I-3® spacer frame manufacturing machine implemented many of the features described in the Calcei et al. published application.

Additionally, it is noted that in the Briese declaration filed by Applicant on September 15, 2015, paragraph 6 sets forth the following:
6.  The prior art Intercept I-3® spacer frame manufacturing machine implemented the ram assembly with a dual acting air operated air cylinder commercially available from Festo that included two pressure chambers, one chamber for moving a die in one direction into contact with the metal strip and a second chamber for moving the die away from the strip.  The prior art Intercept I-3® manufacturing machine also had a quick exhaust valve for quickly depressurizing one of the two pressure chambers on a return stroke of the ram assembly.

Therefore, it would have (alternatively) been obvious to one having ordinary skill in the art at the time the invention was made to have modified the teachings of Calcei in view of the teachings of the prior art from paragraph 6 of the Briese declaration, and particularly to have made the pneumatic/high pressure air actuators of Calcei’s device each be a respective dual acting air driven actuator having first and second pressure chambers and a “quick-exhaust valve” (i.e., the “flow control valve” of present claim 50) “for quickly depressurizing” (i.e., “relieving pressure” re claim 50) “one of the two pressure chambers on a return stroke of the ram assembly” (per paragraph 6 of the Briese declaration), noting that such amounts to the simple substitution of one known element (the particular actuator/valve arrangement taught by the Briese declaration) for another (the generic high pressure air actuators taught by Calcei) to obtain the predictable result of the up and down movements of the die being able to be actuated, i.e., the fact that the die is driven to move up and down by a high pressure air-powered actuator (see Calcei, paragraphs 0112-0113, for example) is unchanged in the modification.  Resultantly, the “ram controlling valve arrangement” (re the claimed “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator”) taught by Calcei et al. (as described above; see paragraph 0113, in particular) that is controlled by the controller 122 (as described previously; see Calcei et al., paragraph 0113 in particular) to control the air to the ram assembly 284 (paragraph 0113 of Calcei et al.) would necessarily alternately pressurize the first and second chambers of the well-known dual acting pneumatic cylinder, noting that is what a dual-acting cylinder is (i.e., in dual acting pneumatic cylinders, the two chambers are alternately pressurized to move the piston back and forth.)
Regarding claim 52, note that Calcei et al. teaches that the corner forming station 104 includes plural movable dies (see discussion in at least paragraph 0125-0127 regarding the plural hammers and anvils of each die assembly) that move in response to actuation of the punch drive (such as the drive constituted by the drive portions of the various ram assemblies 284) to contact opposite sides of the metal strip (such as the upper and lower sides of the strip with respect to the sectional plan view of Figure 22, or such as the upper and lower sides of a strip with respect to the frame of reference of Figure 21, for example); see paragraphs 0125-0127, for example.  Note that such plural dies form plural weakened zones, i.e., each width-wise side of the strip includes a respective “weakened zone” 52/50 (at the previously-described “controlled corner locations”) with each weakened zone 50/52 created by a respective hammer/anvil (paragraph 0125-0127; Figures 22, 21, for example).
Regarding claim 54, it is noted that the dies taught by Calcei et al. are mounted for up and down movement (along guide rods 302); see Figure 21, as well as paragraphs 0112-0133, and particularly paragraphs 0112-0114, 0116, 0125-0126, for example.  Furthermore, note that re Calcei et al. in view of any of (i), (ii), or (iii) above, as described previously, results in such up-down movement occurring as a result of a dual-acting pneumatic cylinder, and it is noted that by virtue of what a dual-acting pneumatic cylinder is, the piston thereof is moved upwardly (i.e., retracted/moved upwardly) by virtue of air being provided to the lower chamber of the cylinder (i.e., a chamber below the piston of the dual-acting cylinder), and is advanced (i.e., moved downwardly) by virtue of air being provided to the upper chamber of the cylinder (i.e., the chamber above the piston of the dual-acting cylinder), or else the cylinder wouldn’t be “dual acting”.  
Claims 51, 56-59, 62, and 65-70, as best understood in view of the above rejections based on 35 USC 112, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0075869 to Calcei et al. in view of U.S. Pat. No. 3,318,235 to Hanni., and in view of any one of (i) Applicant’s Admitted Prior Art (hereinafter, AAPA), (ii), the Non-Patent Literature “Festo:  Precision Adjustment and Control – With Flow Control Valves from Festo” (published 2005), a copy of was cited on the PTO-892 accompanying the Office Action mailed 4/25/2022, or (iii) the Briese declaration (cited on the Notice of References Cited, i.e., PTO-892, accompanying the Office Action mailed 4/25/2022).
Calcei teaches an apparatus 100 (Figures 7-8) able to fabricate “elongated window or door components” (re claim 68) or “spacer frames” (re claim 56) (see paragraphs 0002-0003, 0013, 0078-0079, 0088, for example; see also paragraphs 0026, 0029, 0082, 0089, 0122, and Figures 3 and 6, for example) from strip stock of materials of various compositions (see paragraph 0084, for example) for use in an insulating glass unit (IGU) 10 (paragraph 0079; Fig. 1).  The apparatus 100 includes multiple work stations for treating an elongated strip, such as strip 125 (fed from uncoiling station 102, which includes multiple coils 124 of strip stock, wherein a first coil of the strip stock is unwound to form a “generally flat” elongated strip 125; see Figures 7-10, for example, as well as at least paragraphs 0088-0090, for example), as the strip 125 moves along a path through successive work stations, the work stations including a “corner forming” station 104 that “forms” notches 50/52 in the strip to “form” weakened zones at “controlled” corner locations (at 50/52) that facilitate the bending of the metal strip 125 into a closed multi-sided structure (i.e., the spacer frame 16 described previously), i.e., to “form” bendable corners”/“bendable corner locations”.  See Figures 3-4, 7-8, 21-22, and paragraphs 0084-0085, 0105, 0116-0117, 0188, and 0190, for example.  Additionally/alternatively, noted that the weakened zone includes score lines at 52 (see paragraph 0117) that are formed by a “die” (paragraphs 0116-0117, for example; also Figure 22, for example).
Note that the “corner forming” station 104 has a plurality of “punch drives”, such as plural 284’s, for moving an upper die into engagement with a flat surface of the metal strip 125 at controlled locations along a length of the strip 125 to form each of the previously described “corner locations”/“bendable corners” 50/52 (at a distance from each other along the length of the strip).  See at least Figure 21 and paragraphs 0112-0113 and 0116, for example.  
In particular, note that, for example, punching/corner forming station 104 includes punch drive/actuator 284b that is used to move a die, such as the die 288b at 280b, for contacting the strip to form the weakened zone 50/52 at the corner locations at 32b, 32c, and 32d (paragraph 0116; Figure 22), and also includes a further punch drive/actuator (spaced apart along a travel path of the elongated metal strip, which path extends in the longitudinal direction of the strip) 284c that is used to move a die, such as the die 288c at 280c, for contacting the strip to form the weakened zone at the corner location at 32a, for example (Figure 22; paragraphs 0118-0119, for example).
Additionally, Calcei et al. teaches a forming station 110 for forming/bending the strip into a channel having side walls (see side walls 42, 44, and/or 44, shown in at least Figures 2 and 5; see also at least Figure 7, as well as at least paragraphs 0089 and 0139-0153, as well as Figures 31-33).  The forming station 110 is thus a “channel forming station” (re claim 56) for bending the strip stock into a channel having side walls, and is also a “bending station” for bending the elongated strip into a desired shape (re claim 68).
Calcei also teaches a “severing station” 116 for separating a lead spacer frame (component) defining portion from the strip after the lead spacer frame (component) defining portion has moved through the punching/“corning forming” station 104 (and has been contacted by a die thereof, as described above), and after the lead component has been bent into the desired shape by the “bending station”/”corner forming station” 110.  See Figure 7, as well as at least paragraphs 0088-0089 and 0154, for example.
Regarding claim 56, note that Calcei et al. teaches that the corner forming station 104 includes plural movable dies (see discussion in at least paragraph 0125-0127 regarding the plural hammers and anvils of each die assembly) that move in response to actuation of the punch drive (such as the drive constituted by the drive portions of the various ram assemblies 284) to contact opposite sides of the metal strip (such as the upper and lower sides of the strip with respect to the sectional plan view of Figure 22, or such as the upper and lower sides of a strip with respect to the frame of reference of Figure 21, for example); see paragraphs 0125-0127, for example.  Note that such plural dies form plural weakened zones, i.e., each width-wise side of the strip includes a respective “weakened zone” 52/50 (at the previously-described “controlled corner locations”) with each weakened zone 50/52 created by a respective hammer/anvil (paragraph 0125-0127; Figures 22, 21, for example), the weakened zones 50/52 serving to facilitate the “folding” of the spacer frame at its controlled corner locations (see Figures 1, 6, 3-4, and 22, as well as paragraphs 0084, 0088-0089, 0116, and 0188, for example).  Additionally regarding claim 56, note that assembly 280b (see Figure 21) includes plural split dies (each serving to create a respective weakened zone 50/52 on a respective one of the two opposite width-wise edges of the strip, as shown in Figure 22), as disclosed in paragraph 0125, and the “ram assembly” in which 288b is received (within 311b, for example; see Figure 21 and paragraph 0127) is thus coupled to the respective first and second die assemblies (i.e., the two hammers of the split hammer 288b, and the respective dies thereof; see at least paragraphs 0116, 0125-0127, Figures 21-22) for driving the first and second dies into engagement with the strip stock (so as to form/create the opposed weakened zones 50/52 shown in at least Figure 22).  
However, regarding claim 56, Calcei et al. does not teach “a stop assembly for limiting movement of the ram assembly, the stop assembly comprising first and second adjustable stops on opposite sides of a strip stock path of travel, the first and second adjustable stops are contacted by the ram assembly to limit movement of the ram assembly to control deformation of the strip stock by the first and second die assemblies”, nor that the first and second adjustable stops “comprise a fixed portion and a removable portion for adjusting contact between the first and second die and the strip stock and wherein a thickness of the removable portion is used to control movement of the first and second die therefore deformation of the weakened zones of said strip stock” as set forth in claim 59.  
Regarding claim 68, Calcei et al. does not teach “a stop including a contact region that engages the die support to limit movement of the die and wherein a position of the contact region of the stop is adjustable”.  
Similarly, regarding claim 51, Calcei et al. does not explicitly teach the use of a stop (to limit the movement of the die and), a position of whose contact region is able to be adjusted (such as in the event that different material strip stock is being punched).  
Similarly, regarding claim 65, Calcei et al. does not teach “a stop including a contact region that engages the die support to limit movement of the die and wherein a position of the contact region of the stop is adjustable”.  
Similarly, regarding claim 66, Calcei et al. does not teach that the “contact region” of the stop is able to be adjusted “based upon a composition of the strip stock unwound from the uncoiling station”.  
However, Hanni teaches a reciprocating-type press having a vertically movable ram 1’ equipped at opposing ends thereof (re the first and second stops being on “opposite sides of a strip stock path of travel” as set forth in limitation iv of claim 56, for example) with a head 2 (only one of which is shown in the drawings; see col. 1, lines 37-39, Figure 1).  The head includes a plurality of spindles 9, each equipped with a respective vertical stop member 10.  Rotation of the spindle 9 causes vertical movement of its associated stop 10, which thus (re claims 68, 51, 65, 66) “adjusts” a position of a “contact region” of the stop 10 by adjusting the height of the contact region of the stop.  Additionally, the head 2 can be rotated about a vertical axis (vertical with respect to Figure 1) in order to bring a (further) stop 10 of a different thickness in the vertical direction into a position to be contacted by the ram 1’, which is an additional way in which the "contact region" of the overall stop 2+9+9+10+10, etc. is adjusted (re claims 68, 51, 65, 66).  See Figure 1 and also col. 1, lines 37-52 and col. 2, lines 12-19.  Hanni additionally teaches that the individual stops 10 are adjusted according to the working program to be carried out on the workpiece (col. 2, lines 12-13).
Regarding claim 59, note that the stops (of both revolving heads 2; see col. 1, lines 37-39) each include a “fixed portion”, such as 8 (or such as the bottom distinct portion of 10, visible in the cross sectional view of 10 on the right side of Figure 1), and a portion, such as 9 and/or 10 (and/or the upper distinct portion of 10, visible in the cross-sectional view of 10 on the right side of Figure 1) that is inherently “able” to be removed, at least via utilizing tools to unscrew or pull 9 out of 8, and/or via removing (via tools, for example) the distinct piece that forms the top of 10 that is shown in cross section in Figure 1, for example.  Note that the stops “adjust” contact between the die and the strip via adjusting the vertical stroke of the ram, thus controlling the vertical movement of any die affixed to the ram.  Note that a “thickness” or height of the members 9 and 10, and/or just the top (half) distinct portion of 10, serves (at least in some sense) to control the die movement by adjusting the vertical stroke of the ram.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the two sets of stops 2+9+10+9+10 taught by Hanni that are located on opposite sides of the vertically reciprocating structure taught by Hanni to opposite sides of each of the vertically reciprocating structures taught by Calcei (thus on opposite sides of the strip and feed path thereof; see Figures 21-22), for the purpose of enabling the vertical stroke of the tooling in Calcei to be easily adjusted, thus providing Calcei with additional flexibility that is provided by a simple structure.  Note that the provision of such to Calcei’s device which would enable the vertical stroke of the tooling to be adjusted when different workpiece materials, thicknesses, etc. are utilized in Calcei.  Regarding claim 56, note that Hanni’s stops thus serve to “limit movement of the ram assembly to control deformation of the strip stock by the first and second die assemblies” as claimed, and re claim 59, note that such thickness of the “removable portion” described above thus controls deformation of the weakened zones 50/52 (by controlling the stopping position of the dies that create 50/52).  Regarding claims 51 and 66, note that the provision of such stops (of Hanni) to Calcei’s device which would enable the vertical stroke of the tooling to be adjusted when different workpiece materials, thicknesses, etc. are utilized in Calcei et al. {noting that the examined claims are all apparatus claims, and all that is necessary to meet the limitation regarding the adjustment being made “based upon a composition of the strip stock…” is that the structure be merely capable of so operating, and noting that the structure is capable of so operating, simply by an operator choosing to use one of the 10’s of Hanni’s device during the punching of one strip material, and choosing to use another of the 10’s that has a contact surface that is at a different height during the punching of a strip of a different one of the materials taught by Calcei et al. (see, for example, paragraph 0084 of Calcei et al.)}.  
Additionally regarding claims 56, 62, 65, 67, 68, 69, and 70, (re the dual acting fluid powered actuator of the corner forming station 104), it is particularly noted that Calcei explicitly teaches that each ram assembly 284 of the “corner forming station” 104 is operated by high pressure air (i.e., “fluid”) via suitable conduits, and that the supply of air is controlled via the controller 122 which is used to control a “suitable or conventional ram controlling valve arrangement (not shown) when the stock has been positioned appropriately for stamping” (paragraphs 0112-0113, for example).  Thus, Calcei does teach that the corner forming station 104 has a (plurality of, though it is noted that claims 56 and 68 only require one) fluid powered actuator for moving a respective die into contact with the surface of the strip stock at controlled locations along a length of the strip stock, including locations wherein corner structures 32a-d are formed (paragraphs 0112-0119, for example), and Calcei does teach a valve arrangement controlled by 122 to control each ram assembly 284.  
However, regarding independent claims 56, 62, 65, 67, 68, 69, and 70, Calcei is silent as to whether any of the pneumatic actuators are "dual acting".  Additionally, Calcei does not explicitly teach a “quick exhaust valve coupled to a body of the dual acting fluid powered actuator to allow air to exhaust from the second pressure chamber of said dual acting fluid powered actuator at a controllable rate”, as recited in claim 68.  
However, firstly, regarding Applicant’s Admitted Prior Art (AAPA) mentioned re (i) above, it is noted that in the grandparent application (13/157,827), in the Office Action mailed December 16, 2014, Examiner took Official Notice that double/dual acting cylinders are well known types of pneumatic cylinder actuators (noting that any given pneumatic cylinder actuator will either be single acting or dual acting), and that the use of an exhaust air flow control valve therewith (which would function to relieve pressure at a controlled rate in one chamber of the actuator as fluid is pressurizing a further chamber of the actuator, and which valve would necessarily have some sort of adjustment device for opening and closing an orifice of a flow restrictor, in order to be able to control the flow of the air) is also well known for the purpose of improving operating behavior of the cylinder by making it more stable and less subject to fluctuations in pressure in the event of a load change.  Also note that this assertion {that double/dual acting cylinders are well known types of pneumatic cylinder actuators (noting that any given pneumatic cylinder actuator will either be single acting or dual acting), and that the use of an exhaust air flow control valve therewith (which would function as to relieve pressure at a controlled rate in one chamber of the actuator as fluid is pressurizing a second chamber of the actuator, and which valve would necessarily have some sort of adjustment device for opening and closing an orifice of a flow restrictor, in order to be able to control the flow of the air) is also well known for the purpose of improving operating behavior of the cylinder by making it more stable and less subject to fluctuations in pressure in the event of a load change} was (in the Final Rejection mailed June 15, 2015 in the grandparent 13/157827 application) taken to be admitted prior art because Applicant did not previously traverse the Examiner’s assertion.  See MPEP section 2144.03, section C, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the pneumatic cylinder actuators taught by Calcei be dual acting pneumatic cylinders, as is well known (see AAPA), and to have provided exhaust air flow control valves thereto that are configured to function as claimed in claim 68, which each include a flow restrictor having an orifice and an adjustment for opening and closing the orifice, as is also well-known, for achieving the well-known benefits of improving the operating behavior of the cylinders taught by Calcei by making them operate in a more stable fashion that is less subject to fluctuations in pressure.  Resultantly (re the limitation “the dual acting fluid powered actuator having alternately pressurizable first and second pressure chambers coupled to a controller” re claim 68, and re the limitation “said dual acting fluid powered actuator including a flow control valve for relieving pressure at a controlled rate in one chamber of said dual acting fluid powered actuator as fluid is pressurizing a second chamber of said dual acting fluid powered actuator” re claim 62 and the similar limitation in claims 67 and 69, and re the limitation “a controller coupled to a valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator” re claim 65 and the similar limitation in claim 70, as well as the limitation “a quick exhaust valve delivers fluid to the second chamber during an actuator return stroke as the dual acting fluid powered actuator retracts one of the first or second die and exhausts fluid from said second chamber as pressure in the first chamber moves the die downward into contact with the elongated strip” as set forth in claim 56), the “ram controlling valve arrangement” (re the claimed “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator”) taught by Calcei et al. (as described above; see paragraph 0113, in particular) that is controlled by the controller 122 (as described previously; see Calcei et al., paragraph 0113 in particular) to control the air to the ram assembly 284 (paragraph 0113 of Calcei et al.) would necessarily alternately pressurize (and exhaust) the first and second chambers of the well-known dual acting pneumatic cylinder, noting that is what a dual-acting cylinder is (i.e., in dual acting pneumatic cylinders, the two chambers are alternately pressurized (and exhausted) to move the piston back and forth.)
Alternatively, regarding (ii), attention is directed to the Festo NPL, which teaches an exhaust air flow control (see part GRE ½, found in section 10 on the page number 12 of the enlarged pages of the Festo NPL, which is the same part number identified in the present specification on page 20, lines 9-10 as corresponding to flow control 563 of the presently-disclosed invention).  Additionally, the Festo NPL teaches the use of double-acting cylinders with one-way flow control valve, with exhaust air flow control used “for adjustable speed via exhaust air flow control” and also teaches that “[T]he piston moves between air cushions created through freely flowing supply air and restricted exhaust air”, and that “[T]he benefit is improved operating behaviour, even in the event of load changes” (see the first page of the enlarged pages of the Festo NPL).
Therefore, it would have (alternatively) been obvious to one having ordinary skill in the art at the time the invention was made to have made the high pressure air actuators taught by Calcei be dual acting pneumatic cylinders, as is well known (as taught by the Festo NPL), and to have provided each such cylinder with a respective exhaust air flow control valve thereto that is configured to function as claimed in claim 68, as taught by Festo NPL (as just discussed), for achieving the well-known benefits (taught by Festo) of improving the operating behavior of the cylinders taught by Calcei by making them operate in a more stable fashion that is less subject to fluctuations in pressure/load changes (page 1 of the enlarged Festo NPL pages), and that has low sound level and is cost-effective (as taught by the Festo NPL; see page 12 of the enlarged Festo NPL pages, section 10).  Resultantly (re the limitation “the dual acting fluid powered actuator having alternately pressurizable first and second pressure chambers coupled to a controller” re claim 68, and re the limitation “said dual acting fluid powered actuator including a flow control valve for relieving pressure at a controlled rate in one chamber of said dual acting fluid powered actuator as fluid is pressurizing a second chamber of said dual acting fluid powered actuator” re claim 62 and the similar limitation in claims 67 and 69, and re the limitation “a controller coupled to a valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator” re claim 65 and the similar limitation in claim 70, as well as the limitation “a quick exhaust valve delivers fluid to the second chamber during an actuator return stroke as the dual acting fluid powered actuator retracts one of the first or second die and exhausts fluid from said second chamber as pressure in the first chamber moves the die downward into contact with the elongated strip” as set forth in claim 56), the “ram controlling valve arrangement” (re the claimed “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator”) taught by Calcei et al. (as described above; see paragraph 0113, in particular) that is controlled by the controller 122 (as described previously; see Calcei et al., paragraph 0113 in particular) to control the air to the ram assembly 284 (paragraph 0113 of Calcei et al.) would necessarily alternately pressurize (and exhaust) the first and second chambers of the well-known dual acting pneumatic cylinder, noting that is what a dual-acting cylinder is (i.e., in dual acting pneumatic cylinders, the two chambers are alternately pressurized (and exhausted) to move the piston back and forth.)
Alternatively, regarding (iii) above, it is noted that in the Rule 132 declaration by William A. Briese, (hereinafter "the Briese declaration”) filed by Applicant in the grandparent application 13/157827 (which issued as U.S. Pat. No. 9,279,283 on March 8, 2016) on September 15, 2015, and which was made of record in the present application on the PTO-892 accompanying the Office Action mailed 4/25/2022, paragraph 2 of the Briese declaration sets forth the following:
2.  I am familiar with published United States Patent application US 2006/0075869 to Calcei et al. (herein Calcei et al. published application), which upon information and belief has been issued as United States patent no. 7,610,681.  I am also familiar with a commercially produced spacer frame manufacturing machine, which was sold by GED under the designation Intercept I-3® more than one year before the effective filing date of the presently pending patent application (herein prior art Intercept I-3® spacer frame manufacturing machine).  The Intercept I-3® spacer frame manufacturing machine implemented many of the features described in the Calcei et al. published application.

Additionally, it is noted that in the Briese declaration filed by Applicant on September 15, 2015, paragraph 6 sets forth the following:
6.  The prior art Intercept I-3® spacer frame manufacturing machine implemented the ram assembly with a dual acting air operated air cylinder commercially available from Festo that included two pressure chambers, one chamber for moving a die in one direction into contact with the metal strip and a second chamber for moving the die away from the strip.  The prior art Intercept I-3® manufacturing machine also had a quick exhaust valve for quickly depressurizing one of the two pressure chambers on a return stroke of the ram assembly.

Therefore, it would have (alternatively) been obvious to one having ordinary skill in the art at the time the invention was made to have modified the teachings of Calcei in view of the teachings of the prior art from paragraph 6 of the Briese declaration, and particularly to have made the pneumatic/high pressure air actuators of Calcei’s device each be a respective dual acting air driven actuator having first and second pressure chambers and a and to have provided each such cylinder with a respective exhaust air flow control valve thereto that is configured to function as claimed in claim 68 (per paragraph 6 of the Briese declaration), noting that such amounts to the simple substitution of one known element (the particular actuator/valve arrangement taught by the Briese declaration) for another (the generic high pressure air actuators taught by Calcei) to obtain the predictable result of the up and down movements of the die being able to be actuated, i.e., the fact that the die is driven to move up and down by a high pressure air-powered actuator (see Calcei, paragraphs 0112-0113, for example) is unchanged in the modification.  Resultantly (re the limitation “the dual acting fluid powered actuator having alternately pressurizable first and second pressure chambers coupled to a controller” re claim 68, and re the limitation “said dual acting fluid powered actuator including a flow control valve for relieving pressure at a controlled rate in one chamber of said dual acting fluid powered actuator as fluid is pressurizing a second chamber of said dual acting fluid powered actuator” re claim 62 and the similar limitation in claims 67 and 69, and re the limitation “a controller coupled to a valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator” re claim 65 and the similar limitation in claim 70, as well as the limitation “a quick exhaust valve delivers fluid to the second chamber during an actuator return stroke as the dual acting fluid powered actuator retracts one of the first or second die and exhausts fluid from said second chamber as pressure in the first chamber moves the die downward into contact with the elongated strip” as set forth in claim 56), the “ram controlling valve arrangement” (re the claimed “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator”) taught by Calcei et al. (as described above; see paragraph 0113, in particular) that is controlled by the controller 122 (as described previously; see Calcei et al., paragraph 0113 in particular) to control the air to the ram assembly 284 (paragraph 0113 of Calcei et al.) would necessarily alternately pressurize (and exhaust) the first and second chambers of the well-known dual acting pneumatic cylinder, noting that is what a dual-acting cylinder is (i.e., in dual acting pneumatic cylinders, the two chambers are alternately pressurized (and exhausted) to move the piston back and forth.)
Regarding claim 58, note that controller 122 (“control station”) of Calcei et al. controls the various air-actuated punch drives 284 (paragraphs 0113-0114, 0116-0117, 0125-0126, for example).  Additionally, regarding the pressure (that is supplied to the air actuated drive) being adjusted by the control station, see paragraphs 0112-0113, noting that turning the air off and on via control station 122 is an “adjustment” of the pressure, and additionally/alternatively noting that Calcei teaches a controlling valve arrangement controlled by the control station 122 which valve would inherently "adjust” the pressure in some sense/capacity.
Additionally, regarding claim 57, note that Calcei et al. teaches an uncoiling station 102 having multiple coils 124 of the strip stock.  
While Calcei explicitly teaches that plural such coils are provided to the station 102, and that a “wide variety of sheet stock widths can be loaded on the stock supply station” 102 (paragraph 0098), and additionally teaches that the frames 16 can be formed from a variety of materials (paragraph 0084), Calcei is silent as to whether or not the strip stock of two of the multiple coils 124 of the uncoiling station 102 are of “different composition” (re claim 57).
However, particularly in light of Calcei’s teachings of multiple coils and of producing frames 16 from a variety of materials, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the at least some of the coils of the stock supply station taught by Calcei be of different compositions, in light of Calcei's teachings that a variety of material compositions can be used, which would provide the benefit of increasing the flexibility of Calcei’s manufacturing apparatus by enabling it to more readily be used to manufacture the frames 16 from a variety of materials (which variety of materials are taught by Calcei in paragraph 0084) since the variety of materials would already be present at the manufacturing apparatus.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50 and 52-55, as best understood in view of the above rejections based on 35 USC 112, are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as unpatentable over claim 16, for example, of U.S. Patent No. 9,279,283, in view of U.S. Patent Application No. 2006/0075869 to Calcei et al.  
For double patenting to exist as between the rejected claims and the indicated patent claims, it must be determined that the rejected claims are not patentably distinct from the indicated patent claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the indicated patent claims, and, if so, whether those differences render the claims patentably distinct.  Note also that it has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
It is clear that all of the elements of present claims 50 and 52-55 are to be found in patent claim 16, except for the “uncoiling station comprising multiple coils of strip stock” set forth in limitation “a” of present claim 50, and except for the “second die” of claim 52, and except for the “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator” of claim 50, last two lines.  While it is noted that claim 16 of the ‘283 patent includes additional elements to those recited in the rejected claims, it is noted that such does not change the fact that the generic present claim elements are “anticipated” by the species patent claim elements.  (Note that the “punching station” that forms “a weakened zone at spacer frame corer locations along a length of said elongated metal strip”, as taught by claim 16 of the ‘283 patent correlates to the presently-claimed “corner forming station”).  
	As to the aforementioned limitations of present claims 50 and 52 (that the indicated claim(s) of ‘283 do not teach), it is noted that Calcei et al. teaches those elements, as discussed in detail in the above prior art rejections of claims 50 and 52 that are based on the Calcei et al. reference.  Attention is directed to such prior art rejections for further discussion of the Calcei et al. reference.  Note that resultantly, Calcei’ et al.’s controller 122 that controls the ram assembly 284 via a “ram controlling valve arrangement” (paragraph 0013 of Calcei et al.) necessarily alternately pressurizes the two chambers of the dual acting cylinder of claim 16 of ‘283, as that is how a dual acting cylinder operates, i.e., has the two chambers thereof be alternately pressurized (and alternately exhausted).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention set forth in ‘283 claim 16 with the uncoiling station (102; shown in Figures 7-10, for example) taught by Calcei et al., for the purpose of facilitating the rapid changeover from one coil of strip to the next, facilitating more efficient filling of customer orders, as explicitly taught by Calcei et al. (see paragraphs 0021-0022).
Additionally, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention set forth in ‘283 claim 16 with the second die (see discussion in at least paragraph 0125-0127 of Calcei et al. regarding the plural hammers and anvils of each die assembly) that moves in response to actuation of the punch drive (such as the drive constituted by the drive portions of the various ram assemblies 284) to contact opposite sides of the metal strip (such as the upper and lower sides of the strip with respect to the sectional plan view of Figure 22, or such as the upper and lower sides of a strip with respect to the frame of reference of Figure 21, for example); see paragraphs 0125-0127, for example, for the purpose of facilitating the production of plural weakened zones 50/52 (see Figure 22, for example), i.e., each width-wise side of the strip includes a respective “weakened zone” 52/50 (at the previously-described “controlled corner locations”) with each weakened zone 50/52 (re corner structures 32) created by a respective hammer/anvil (paragraph 0125-0127; Figures 22, 21, for example), which better facilitates the bending/folding of the strip into a frame (as shown in Figure 6, for example), while assuring an effective vapor seal at the frame corners; see Calcei et al, paragraph 0084, for example.
Claims 51 and 65-70, as best understood in view of the above rejections based on 35 USC 112, are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as unpatentable over claim 16, for example, of U.S. Patent No. 9,279,283, in view of U.S. Patent Application No. 2006/0075869 to Calcei et al., as applied to at least claim 50 above, and further in view of U.S. Pat. No. 3,318,235 to Hanni.  
Claim 16 of U.S. ‘283 in view of Calcei et al. teaches all aspects of the presently-claimed invention as set forth in claim 51 as were discussed above re claim 50.  
Likewise, claim 16 of U.S. ‘283 in view of Calcei et al. (to supply the uncoiling station of limitation “a” of present claim 65 and the “valve” of present claim 65, limitation (b)(ii)) as applied to present claim 51 above likewise results in all of the features of present claims 65-67 except for the “stop” of limitation “e” of present claim 65.  Particularly note that the limitations of present claim 67 are found in limitation “a” of claim 16 of ‘283.
Likewise, claim 16 of U.S. ‘283 in view of Calcei et al. (to supply the uncoiling station of limitation “a” of present claim 68) as applied to present claim 51 above likewise results in all of the features of present claims 68-70 except for the “stop” of limitation “e” of present claim 68.  Particularly note that the limitations of present claims 69-70 are found in limitation “a” of claim 16 of ‘283.
However, claim 16 of U.S. ‘286 in view of Calcei et al. does not teach a “stop including a contact region that engages the die support to limit movement of the die” re present claim 51,  nor the similar limitation “e” of present claim 65, nor the adjustability of the contact region of the stop re present claim 66, nor the “stop” of limitation “e” of present claim 68.
	However, it is noted that Hanni teaches such a stop (re claims 51, 65, 66, and 68), as discussed in detail in the above prior art rejection of claims 51, 65, 66, and 68.  Attention is directed to such prior art rejections for further discussion of the teachings of the Hanni reference re claims 51, 65, 66, and 68.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the two sets of stops 2+9+10+9+10 taught by Hanni that are located on opposite sides of the vertically reciprocating structure taught by Hanni to opposite sides of each of the vertically reciprocating structures taught by claim 16 of ‘283 (thus on opposite sides of the strip and feed path thereof), for the purpose of enabling the vertical stroke of the tooling in claim 16 of ‘283 to be easily adjusted, thus providing claim 16 of ‘283 with additional flexibility that is provided by a simple structure.  Particularly regarding claims 51 and 66, note that the provision of such to claim 16 of ‘283’s device would enable the vertical stroke of the tooling to be adjusted when different workpiece materials, thicknesses, etc. are utilized in claim 16 of ‘283 (noting that the examined claims are all apparatus claims, and all that is necessary to meet the limitation regarding the adjustment being made “based upon a composition of the strip stock…” is that the structure be merely capable of so operating, and noting that the structure is capable of so operating, simply by an operator choosing to use one of the 10’s of Hanni’s device during the punching of one strip material, and choosing to use another of the 10’s that has a contact surface that is at a different height during the punching of a strip of a different material.  
Claim 56, 58-59, and 62 as best understood in view of the above rejections based on 35 USC 112, is/are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as unpatentable over claims 10-15, for example, of U.S. Patent No. 9,279,283, in view of any one of (i) Applicant’s Admitted Prior Art (hereinafter, AAPA), (ii), the Non-Patent Literature “Festo:  Precision Adjustment and Control – With Flow Control Valves from Festo” (published 2005), a copy of which was cited on the PTO-892 accompanying the Office Action mailed 4/25/2022, or (iii) the Briese declaration (cited on the Notice of References Cited, i.e., PTO-892, accompanying the Office Action mailed 4/25/2022).
For double patenting to exist as between the rejected claim(s) and the indicated claims of ‘283, it must be determined that the rejected claim(s) are not patentably distinct from the indicated claims of ‘283.  In order to make this determination, it first must be determined whether there are any differences between the rejected claim(s) and the indicated claims of ‘283 and, if so, whether those differences render the claims patentably distinct.
It is clear that all the elements of present claims 56, 58-59, and 62, are to be found in claim 10 (and thus each of claims 10-15) of ‘283, except that claims 10-15 of ‘283 do not specify that the recited “punch drive” (claimed as being actuated by a controller) is a dual acting fluid powered actuator, with the quick exhaust valve as now recited in claim 56.  For example, note that the presently-recited “corner forming station” correlates to the “punching station” of claim 10 of ‘283, and that the presently-claimed “channel forming station” correlates to the “bending station for bending the elongated metal strip into a channel…” of claim 10 of ‘283.  
Additionally, note that the “control station” of present claim 58 correlates to the “controller” of limitation “d” of claim 10 of ‘283, noting that it is inherent that the control station in some manner “adjusts” the pressure, noting that when the controller and fabricating apparatus is turned off, no pressure is supplied, and when the controller and apparatus are turned on and the controller actuates the actuator assembly/punch drive, pressure is supplied, which is an “adjustment” of the pressure.  
Furthermore, it is noted that it is clear that the limitations of present claim 59 are taught by at least claims 13-14 of ‘283.  
The first difference between the indicated claim(s) of the present application and the indicated claims of the ‘283 patent lies in the fact that the indicated claims of ’283 include more elements than the indicated present application claims and are thus more specific than the indicated present claims.  In other words, the claims of ‘283 in question include limitations of the indicated present application claim(s), and the ‘283 claims in question additionally include other limitations.  Thus the invention of the indicated claims of ‘283 is in effect a “species” of the “generic” invention of the indicated present application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
That said, as for the dual acting cylinder and exhaust valve, it is noted that any of (i) AAPA, (ii) the Festo NPL, or (iii) the Briese declaration teaches these features of claim 56 and 62, as discussed in detail in the above prior art rejection of at least claims 56 and 62.  Attention is directed to such prior art rejections for further discussion of the teachings of (i), (ii), and (iii) re claims 56 and 62.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention set forth in ‘283 claims 10-15 with the dual acting fluid powered cylinder that includes a flow control valve as set forth in claims 56 and 62, 
as is well known (see AAPA, the Festo NPL, and the Briese declaration, as discussed above), and to have provided exhaust air flow control valves thereto that are configured to function as claimed in claims 56 and 62, as is also well-known (see AAPA, the Festo NPL, and the Briese declaration, as discussed above), for achieving the well-known benefits of providing an actuator that makes the actuator assembly/punch drive of claim 10 of ‘283 operate in a more stable fashion that is less subject to fluctuations in pressure as taught by AAPA and the Festo NPL, and that has low sound level and is cost-effective (as taught by the Festo NPL; see page 12 of the enlarged Festo NPL pages, section 10), and also noting that such amounts to the simple substitution of one known element (the particular actuator/valve arrangement taught by AAPA, the Festo NPL, and the Briese declaration) for another (the generic die actuator assembly/punch drive taught by claim 10 of ‘283) to obtain the predictable result of the reciprocating movements of the die being able to be actuated, i.e., the fact that the die is driven/reciprocated towards and way from the strip by an actuator (see claim 10 of ‘283) is unchanged in the modification.  
Claim 57, as best understood in view of the above rejections based on 35 USC 112, is rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as unpatentable over claims 10-15, for example, of U.S. Patent No. 9,279,283 in view of any one of (i) Applicant’s Admitted Prior Art (hereinafter, AAPA), (ii), the Non-Patent Literature “Festo:  Precision Adjustment and Control – With Flow Control Valves from Festo” (published 2005), a copy of which was cited on the PTO-892 accompanying the Office Action mailed 4/25/2022, or (iii) the Briese declaration (cited on the Notice of References Cited, i.e., PTO-892, accompanying the Office Action mailed 4/25/2022), as applied to at least claim 56 above, and further in view of U.S. Patent Application No. 2006/0075869 to Calcei et al.. 
For double patenting to exist as between the rejected claims and the indicated patent claims, it must be determined that the rejected claims are not patentably distinct from the indicated patent claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the indicated patent claims, and, if so, whether those differences render the claims patentably distinct.  Note also that it has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claims 10-15 of the ‘283 patent in view of any one of (i), (ii), or (iii), teach all aspects of the presently-claimed invention as set forth in present claim 57 as were discussed in the above double patenting rejection of claim 56.  
However, claims 10-15 of the ‘283 patent (in view of any one of (i), (ii), or (iii)) do not teach the uncoiling station comprising multiple coils of strip stock, wherein at least two of such coils supply different composition strip stock, as set forth in present claim 57.
Additionally, regarding claim 57, note that Calcei et al. teaches an uncoiling station 102 having multiple coils 124 of the strip stock.  
While Calcei explicitly teaches that plural such coils are provided to the station 102, and that a “wide variety of sheet stock widths can be loaded on the stock supply station” 102 (paragraph 0098), and additionally teaches that the frames 16 can be formed from a variety of materials (paragraph 0084), Calcei is silent as to whether or not the strip stock of two of the multiple coils 124 of the uncoiling station 102 are of “different composition”.
However, particularly in light of Calcei’s teachings of multiple coils and of producing frames 16 from a variety of materials, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the at least some of the coils of the stock supply station taught by Calcei be of different compositions, in light of Calcei's teachings that a variety of material compositions can be used, which would provide the benefit of increasing the flexibility of Calcei’s manufacturing apparatus by enabling it to more readily be used to manufacture the frames 16 from a variety of materials (which variety of materials are taught by Calcei in paragraph 0084) since the variety of materials would already be present at the manufacturing apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention set forth in ‘283 claims 10-15 (in view of any one of (i), (ii), or (iii)) with the uncoiling station (102; shown in Figures 7-10, for example) taught by Calcei et al., for the purpose of facilitating the rapid changeover from one coil of strip to the next, facilitating more efficient filling of customer orders, as explicitly taught by Calcei et al. (see paragraphs 0021-0022), and furthermore, to have increasing the flexibility of the manufacturing apparatus of claims 10-15 of ‘283 by enabling it to more readily be used to manufacture the spacer frames from a variety of materials (which variety of materials are taught by Calcei in paragraph 0084) since the variety of materials would already be present at the manufacturing apparatus.
Response to Arguments
Regarding Applicant’s remark (on page 13 of the reply filed July 12, 2022) that the terms “actuator output” and “actuator body” have been removed from the claims such that the objection to the specification for failing to provide antecedent basis for these claim terms, attention is directed to the above objections to the specification for failing to provide antecedent basis for various claim terms for any such issues that remain outstanding.  
Regarding Applicant’s remarks on page 13 of the 7/12/2022 reply that the examined claims have been amended to remove the previous rejections under 35 USC 112, second paragraph, attention is directed to the above rejections based on 35 USC 112, second paragraph for any such issues that either remain or that were newly-created via the 7/12/2022 amendments.  
Regarding the prior art rejection (set forth in the Office Action mailed 4/25/202) of independent claim 50 under 35 USC 103(a) as being obvious over U.S. Patent Application No. 2006/0075869 to Calcei et al. (hereinafter, “Calcei”) in view of any one of (i) Applicant’s Admitted Prior Art (hereinafter “AAPA”), (ii) the Non-Patent Literature “Festo: Precision Adjustment and Control – With Flow Control Valves from Festo” (published 2005), a copy of which was cited on the PTO-892 accompanying the Office Action mailed 4/25/2022, or (iii) the Briese declaration (cited on the Notice of References Cited, i.e., PTO-892, accompanying the Office Action mailed 4/25/2022), Applicant has asserted (paragraph spanning pages 14-15 of the 7/12/2022 reply) that “Calcei does not teach a dual acting fluid powered actuator having a valve, nor does it teach, suggest or contemplate, a controller coupled to a valve for alternately pressurizing the first and second chambers” and “[T]he AAPA does not teach a controller coupled to a valve” and “[L]ikewise, Festo teaches merely a one-way valve, and does not teach, or contemplate a controller”, and “[L]astly, Briese does not teach or suggest a controller coupled to a valve as recited in claim 50, as such applicant believes claim 50 is in condition for allowance”.  However, such is not persuasive.  While it is true that Calcei does not explicitly teach that the air operated ram assembly 284 is “dual acting”, it is noted that it is not accurate to indicate that Calcei does not teach that the fluid powered actuator has a valve that is coupled to a controller for operating the valve in order to control the fluid actuator/ram assembly.  Attention is directed to the first paragraph of page 17 of the Office Action mailed 4/25/2022, which describes such.  Attention is also directed to paragraph 0113 of Calcei which explicitly teaches that “[E]ach ram assembly 284 is securely mounted atop the framework 238 and connected to a source (not shown) of high pressure operating air via suitable conduits (not shown)” and that “[E]ach ram assembly 284 is operated from the controller 122 which outputs a control signal to a suitable or conventional ram controlling valve arrangement (not shown) when the stock has been positioned appropriately for stamping”.
It is noted that each of the secondary references (i), (ii), and (iii) were relied upon to teach (among other things, such as the other valve recited in claim 50, re the “flow control valve”) that double/dual acting cylinders are well-known types of pneumatic cylinder actuators.  Note that resultantly (i.e., re the resultant combination of Calcei in view of any one of (i), (ii), or (iii), in which a specific dual/double acting pneumatic cylinder is substituted for the pneumatic actuator taught by Calcei), the “ram controlling valve arrangement” of Calcei (re the claimed “valve for alternately pressurizing the first and second chambers of the dual acting fluid powered actuator”) taught by Calcei et al. (as described above; see paragraph 0113, in particular) that is controlled by the controller 122 (as described previously; see Calcei et al., paragraph 0113 in particular) to control the air to the ram assembly 284 (paragraph 0113 of Calcei et al.) would necessarily alternately pressurize the first and second chambers of the well-known dual acting pneumatic cylinder, noting that is what a dual-acting cylinder is (i.e., in dual acting pneumatic cylinders, the two chambers are alternately pressurized to move the piston back and forth.)
Applicant has asserted (on page 15 of the 7/12/2022 reply) that claims 52 and 54 depend from claim 50, and are thus “allowable for at least the same reasons as amended claim 50 and/or for the specific features recited therein”.  Likewise, such is not persuasive, and the above reasoning set forth re claim 50 is considered to apply to the claims dependent therefrom.
As a side note re claim 50, Applicant indicates that “Festo merely teaches a one-way valve”.  However, it is noted that re the claimed “flow control valve” that “relieves pressure at a controlled rate in the second chamber…”, firstly, a two-way valve is not required, and secondly, the valve GRE ½ from Festo is the exact valve that page 20, lines 6-10 of the present application teaches is used in the present application for this purpose.  It should be kept in mind that there are a number of valves disclosed in the present application.  There are four different independent claims, each with a plurality of claims dependent therefrom.  Various ones of the valves are set forth in the claims alone (i.e., only one valve with the other claimed structure) or in various combinations (i.e., plural valves).  Calcei teaches the valve (re the last two lines of claim 50) that actuates the fluid cylinder, i.e., to operate the output thereof.  The secondary references (i), (ii), or (iii) each teach an exhaust valve (i.e., the “flow control valve” of claim 50, fourth and third lines from the end of the claim), which is different than the valve that causes pressurization of the various chambers of the actuation cylinder to cause the output thereof to be actuated.  
Regarding the previous rejection of independent claims 56 and 68 under 35 USC 103 as being unpatentable over Calcei in view of Hanni (U.S. Pat. No. 3,318,235, hereinafter, “Hanni”), it is noted that in view of the amendment to claim 56 to recite a “dual acting fluid powered actuator”, and in view of the amendment to claim 68 to recite a “dual acting fluid powered actuator”, and a “quick exhaust valve coupled to a body of the dual acting fluid powered actuator to allow air to exhaust from the second pressure chamber of said dual acting fluid powered actuator at a controllable rate”, these claims are now rejected under 35 USC 103 as being unpatentable over Calcei in view of Hanni, and in view of one of (i) Applicant’s Admitted Prior Art (hereinafter “AAPA”), (ii) the Non-Patent Literature “Festo: Precision Adjustment and Control – With Flow Control Valves from Festo” (published 2005), a copy of which was cited on the PTO-892 accompanying the Office Action mailed 4/25/2022, or (iii) the Briese declaration (cited on the Notice of References Cited, i.e., PTO-892, accompanying the Office Action mailed 4/25/2022).  Accordingly, attention is directed to the above new grounds of rejection (which were necessitated by Applicant’s amendments filed 7/12/2022) of these claims.  As to Applicant’s comments (pages 15-16 of the 7/12/2022 reply) regarding the recited “quick exhaust valve” that “delivers pressurized fluid to the second chamber during an actuator return stroke as the dual acting fluid powered actuator retracts one of the first or second die and exhausts fluid from said second chamber as pressure in the first chamber moves the die downward into contact with the elongated strip” recited in claim 56, it is noted that such is not being rejected based on the quick exhaust valves of any of (i), (ii), or (iii), but rather, the ram controlling valve arrangement of paragraph 0113 of Calcei, when used to control a “dual acting” pneumatic cylinder actuator (as provided by any of (i), (ii), or (iii), necessarily alternately supplies air to one chamber while exhausting the other, and vice versa, noting that that’s how a dual acting cylinder operates, i.e., when fluid is provided to one chamber and exhausted from the other, the piston moves in one direction, and when fluid is provided to the other chamber and exhausted from the one chamber, the piston moves in the opposite direction.  
As to Applicant’s remarks re claim 68 (on page 16 of the 7/12/2022), attention is directed to the above response to similar comments that were made with respect to independent claim 50.  Additionally, particularly note that Calcei teaches a controller 122 and a “flow control valve” (see the discussion of the ram controlling valve arrangement) controlled by the controller 122 (see paragraph 0113 of Calcei), and that the secondary references (i), (ii), and (iii), each teach a “quick exhaust valve”.  
As to Applicant’s remarks re independent claim 65, on page 17 of the 7/12/2022 reply, attention is likewise directed to the above response to similar comments that were made with respect to independent claim 50.  
Regarding Applicant’s statements that the various arguments that were made with respect to the independent claims thus also apply to the corresponding dependent claims, attention is directed to the above responses to those arguments, which likewise apply re the dependent claims.
Regarding the non-statutory double patenting rejections, the remarks filed on 7/12/2022 (on page 18 of the reply) set forth that “[A]pplicant's representative is willing to file a terminal disclaimer only once the application is in condition for allowance but for the non-statutory double patenting rejection”.  Accordingly, as no terminal disclaimer has been filed, and the claims have not been amended in such a way as to avoid the double patenting rejections, the double patenting rejections are still pending.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
October 18, 2022